 



Exhibit 10.42

SECOND AMENDMENT AGREEMENT

     SECOND AMENDMENT AGREEMENT, dated as of March 4, 2005 (the “Second
Amendment”), to the Receivables Loan and Security Agreement, dated as of
June 24, 2004, among Maxtor Receivables LLC, a Delaware limited liability
company (the “Borrower”), Maxtor Corporation, a Delaware corporation (“Maxtor”),
as servicer (the “Servicer”), Merrill Lynch Commercial Finance Corp., as lender
(the “Lender”), Merrill Lynch Commercial Finance Corp., as agent (the “Agent”),
U.S. Bank National Association and the other parties named therein (as the same
has been and may be further amended, supplemented, modified and/or restated in
accordance with its terms, the “RLSA”). Capitalized terms used herein and not
otherwise defined herein shall have the meanings attributed thereto in the RLSA.

     WHEREAS, the parties hereto have agreed to amend the RLSA on the terms and
subject to the conditions herein set forth;

     NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, and subject to the fulfillment of the conditions
set forth below, the parties hereto agree as follows:

     SECTION 1. AMENDMENTS TO THE RLSA

     (a) The RLSA is hereby amended by deleting the percentage “17.5%” at the
end of clause (m) of Section 7.01 of the RLSA and substituting in lieu thereof
“20.0%”.

     (b) The RLSA is hereby amended by inserting the words “and/or restated”
immediately after the phrase “may be amended” at the end of clause (a) of
Section 2.07 of the RLSA.

     SECTION 2. CONDITIONS TO EFFECTIVENESS

     This Second Amendment shall be effective upon the delivery to the Agent of
(i) counterparts hereof executed by each of the parties hereto and
(ii) counterparts of an amendment and restatement of the Fee Letter (in form and
substance satisfactory to the Agent) executed by each of the parties thereto.

1



--------------------------------------------------------------------------------



 



     SECTION 3. FORBEARANCE

     The Agent hereby agrees to forbear permanently from exercising its rights
and remedies on account of that certain Early Amortization Event which occurred
under Section 7.01(m) of the RLSA due to the rolling average of the
Dilution-to-Liquidation Ratios for the preceding three Cut-Off Dates, as
reported in the Monthly Remittance Report delivered on February 7, 2005,
exceeding 17.50% (the “Dilution Trigger Event”). The specific agreement to
forbear described in the sentence above applies only to the Dilution Trigger
Event and not to any other facts or circumstances giving rise to any Early
Amortization Event or Servicer Default which may have occurred or may hereafter
occur, and nothing in this Section 3 shall be deemed to restrict any right or
remedy the Agent may have on account of any such other Early Amortization Event
or Servicer Default.

     SECTION 4. MISCELLANEOUS

     (i) The Borrower and the Servicer each hereby certifies that the
representations and warranties set forth in Article IV of the RLSA (and any
other representations and warranties made by the Borrower or the Servicer in the
RLSA) are true and correct on the date hereof (after giving effect to this
Second Amendment) with the same force and effect as if made on the date hereof,
except to the extent that such representations and warranties speak specifically
to an earlier date in which case they shall have been true and correct on such
date. In addition, after giving effect to this Second Amendment, the Borrower
and the Servicer each represents and warrants (which representations and
warranties shall survive the execution and delivery hereof) that (a) no unwaived
Early Amortization Event (nor any event that but for notice or lapse of time or
both would constitute an unwaived Early Amortization Event) shall have occurred
and be continuing as of the date hereof nor shall any unwaived Early
Amortization Event (nor any event that but for notice or lapse of time or both
would constitute an unwaived Early Amortization Event) occur due to this Second
Amendment becoming effective, (b) the Borrower and the Servicer each has the
corporate power and authority to execute and deliver this Second Amendment and
has taken or caused to be taken all necessary corporate actions to authorize the
execution and delivery of this Second Amendment, (c) no consent of any other
person (including, without limitation, shareholders or creditors of the Borrower
or the Servicer), and no action of, or filing with any governmental or public
body or authority is required to authorize, or is otherwise required in
connection with the execution and performance of this Second Amendment other
than such that have been obtained and (d) this Second Amendment constitutes the
legal, valid and binding obligation of the Borrower and the Servicer,
enforceable against such party in accordance with its terms, except as
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting the enforcement of creditors’ rights
generally and general principles of equity which may limit the availability of
equitable remedies .

     (ii) The RLSA, as amended hereby, is hereby ratified and confirmed in all
respects and remains in full force and effect in accordance with its terms.

2



--------------------------------------------------------------------------------



 



     (iii) All references in the RLSA to “this Agreement” and “herein” and all
references to the RLSA in the documents executed in connection with the RLSA
shall mean the RLSA as amended hereby and as it may in the future be amended,
restated, supplemented or modified from time to time.

     (iv) This Second Amendment may be executed by the parties hereto
individually or in combination, in one or more counterparts, each of which shall
be an original and all of which shall constitute one and the same agreement.
Delivery of an executed counterpart of a signature page to this Second Amendment
by facsimile shall be effective as delivery of a manually executed counterpart
of this Second Amendment.

     (v) In connection with this Second Amendment, the Borrower hereby agrees to
pay all costs and expenses incurred by the Lender and the Agent in connection
with this Second Amendment including, without limitation, the fees and expenses
of Kaye Scholer LLP, counsel to the Lender and the Agent.

     (vi) GOVERNING LAW. THIS SECOND AMENDMENT SHALL, IN ACCORDANCE WITH SECTION
5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK, BE GOVERNED BY
THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO ANY CONFLICTS OF LAW
PRINCIPLES THEREOF THAT WOULD CALL FOR THE APPLICATION OF THE LAWS OF ANY OTHER
JURISDICTION.

[Signature pages to follow.]

3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Second Amendment
as of the date first above written.

     
THE BORROWER:
  MAXTOR RECEIVABLES LLC
 
   

  By: /s/ Glen T. Haubl

  Title: Treasurer
 
   
THE SERVICER:
  MAXTOR CORPORATION
 
   

  By: /s/ Glen T. Haubl

  Title: Treasurer
 
   
THE AGENT:
  MERRILL LYNCH COMMERCIAL

  FINANCE CORP.
 
   

  By: /s/ Joseph Magnus

  Title: Director
 
   
THE LENDER:
  MERRILL LYNCH COMMERCIAL

  FINANCE CORP.
 
   

  By: /s/ Joseph Magnus

  Title: Director
 
   
THE TRUSTEE:
  U.S. BANK NATIONAL ASSOCIATION
 
   

  By: /s/ Eve D. Kaplan

  Title: Vice President

4